Emerson, J.:
A jury having been waived, the case was tried by the court, but the court failed to file any findings as required by section 180 of the practice act. This is assigned as error. The record in this case affirmatively shows that no findings were filed.
When a jury is waived, and a cause is tried by the judge alone, the record must disclose a finding by him of the facts and a statement of his conclusions of law. If this is not done, there is nothing to support the judgment, and it will be reversed on appeal.
Other points in the ease are not brought into the record by a statement on appeal, and are therefore not considered by the court.
The judgment of the court below is reversed and the case remanded for a new trial, the appellant to recover the costs on this appeal.
Schaeffer, 0. J., and Boreman, J., concurred.